ACCEPTED
                                                                                   12-14-00160-CR
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                             1/12/2015 12:52:16 PM
                                                                                      CATHY LUSK
                                                                                            CLERK

                            No. 12-14-00160-CR

                                                                   FILED IN
                                                            12th COURT OF APPEALS
                           In the Court of Appeals               TYLER, TEXAS
                       for the Twelfth Judicial District    1/12/2015 12:52:16 PM
                                at Tyler, Texas                  CATHY S. LUSK
                                                                     Clerk



                         Joshe Leesheen Johnson,
                                Appellant

                                      V.

                               State of Texas,
                                  Appellee


             On Appeal From Cause No. 2013-0719 in the 159th
              Judicial District Court of Angelina County, Texas


             State’s Second Motion for Extension (Unopposed)


To the Honorable Justices of this Court:

       Appellee, State of Texas, moves for a 7-day extension of time to file

its brief.

                                      I.

       Under the Texas Rules of Appellate Procedure, the general deadline

to file an appellee’s brief is 30 days after the date the appellant’s brief was

filed. Tex. R. App. P. 38.6(b). Appellant’s Brief was filed on November 12,

2014, giving the State until Friday December 12, 2014 to file its brief. A
motion to extend was granted, giving the State until Monday January 12,

2015 to file its brief, due to January 11, 2015 being a Sunday.

       The State of Texas now requests a 7-day extension of time in which

to file its brief.

                                       II.

       Good cause exists for allowing the State additional time to file its brief

for the following reasons:

       1.     Counsel for the State was working on and completed another

brief during this time-frame in Albro v. State, No. 12-14-00182-CR, which

had already had an extension granted.          Counsel for the State is also

actively working on Owens v. State, No. 12-13-00386-CR and Finley v.

State, No. 12-14-00005-CR during this same time frame.

       2.     Counsel for the State had to prepare for a jury trial in State v.

Hernandez, No. 2014-0629 which was scheduled for jury selection January

12, 2105. This is in addition to the normal felony criminal docket counsel

must prepare for.

       3.     Counsel for the Appellant is unopposed to this motion.
                                          III.

      From the above-listed reasons, the State has demonstrated that good

cause for the failure to be able to submit its brief by the Court’s deadline.

This is the State’s first motion for extension, and it is not brought for

purposes of delay or harassment, but to see that justice is done.

      Wherefore, Appellee State of Texas prays that the Court grant its

requested 7-day extension to file its State’s Brief in this matter.

                                           Respectfully Submitted,

                                            /s/April Ayers-Perez
                                           Assistant District Attorney
                                           Angelina County D.A.’s Office
                                           P.O. Box 908
                                           Lufkin, Texas 75902
                                           (936) 632-5090 phone
                                           (936) 637-2818 fax
                                           State Bar No. 24090975
                                           aperez@angelinacounty.net

                                           Attorney for Appellee
                                           State of Texas
                              Certificate of Service

      I do certify that on January 12, 2015 a true and correct copy of the

above document has been served electronically to John Reeves, 1007

Grant Ave., Lufkin, Texas, 75901, attorney for Appellant, Joshe Johnson,

through efile.txcourts.gov.

                                             /s/April Ayers-Perez


                         Certificate of Conference

      I certify that on January 12, 2015, I conferred with John Reeves by

telephone about this motion, and certify that he was unopposed to a 7-day

extension.

                                             /s/April Ayers-Perez